Case 18-03036   Doc 57   Filed 11/02/18 Entered 11/02/18 14:37:39   Desc Main
                           Document     Page 1 of 7
Case 18-03036   Doc 57   Filed 11/02/18 Entered 11/02/18 14:37:39   Desc Main
                           Document     Page 2 of 7
Case 18-03036   Doc 57   Filed 11/02/18 Entered 11/02/18 14:37:39   Desc Main
                           Document     Page 3 of 7
Case 18-03036   Doc 57   Filed 11/02/18 Entered 11/02/18 14:37:39   Desc Main
                           Document     Page 4 of 7
Case 18-03036   Doc 57   Filed 11/02/18 Entered 11/02/18 14:37:39   Desc Main
                           Document     Page 5 of 7
Case 18-03036   Doc 57   Filed 11/02/18 Entered 11/02/18 14:37:39   Desc Main
                           Document     Page 6 of 7
Case 18-03036   Doc 57   Filed 11/02/18 Entered 11/02/18 14:37:39   Desc Main
                           Document     Page 7 of 7
